Citation Nr: 0414831	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as being secondary to service connected type 2 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied the veteran's claim for service connection for 
peripheral neuropathy secondary to the veteran's service 
connected diabetes mellitus.  

In November 2003, a hearing was held before the Board sitting 
in New Orleans, Louisiana, and a transcript of that hearing 
is in the claims file.  38 U.S.C.A. § 7107(b) (c) (West 
2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims to have peripheral neuropathy which is 
caused by, or a symptom of, his service connected type 2 
diabetes mellitus.  

In November 2003, the veteran testified at a hearing before 
the Board.  He testified that he has been receiving 
evaluation and treatment for neuropathy and diabetes mellitus 
at the VA medical center (VAMC) dating from the early 1990s.  
Upon review of the claims file it does not appear that 
complete copies of all of these VA medical records have been 
obtained.  This should be done.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).
In a statement from the veteran received by the RO in August 
1998 in connection with another claim, he stated that he had 
been evaluated in 1995 by the Social Security Administration 
(SSA).  It is not clear whether the veteran receives 
disability benefits from SSA but if he does that agency may 
be a source of medical records that may be relevant to the 
claim for service connection for peripheral neuropathy 
secondary to the veteran's service connected diabetes 
mellitus.  Therefore, the RO should clarify this matter with 
the veteran on remand.

The hearing transcript shows a reference by the Chairman of 
the hearing to a VA examination report of June 2003 in which 
an examiner noted that some of the veteran's symptoms were 
suggestive of peripheral neuropathy and diabetes mellitus.  
See Hearing Transcript at 8.  To clarify this reference for 
the RO on remand as well as for the veteran, the Board notes 
that there is no examination report dated in June 2003 in 
this case and that, despite the date shown in the transcript, 
the Chairman was referring to the January 2002 VA examination 
in which the examiner stated that some of the veteran's 
symptoms, including nonhealing ulcer, made one think of 
diabetes.  On closer review of this examination, it appears 
that it was unclear at that time whether the veteran had 
diabetes and further tests were needed to confirm that 
diagnosis, and those tests were later performed and the 
diagnosis was confirmed.  However, the Board notes that the 
January 2002 examination report did not provide much 
information about whether peripheral neuropathy might have 
been one of the symptoms that the examiner thought might be 
associated with diabetes.

Concerning this, the Board finds that the VA medical evidence 
is unclear as to the exact diagnosis of the veteran's 
neuropathy and as to whether or not the neuropathy is related 
to, or caused by, the veteran's service-connected diabetes 
mellitus.  As such, another VA examination of the veteran 
should be conducted to obtain the evidence needed to resolve 
the ambiguity.  The United States Court of Appeals for 
Veterans Claims has also held that, when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992); 38 C.F.R. 
§ 3.159(c)(4)(i).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED for the following development:

1.  The RO should contact the veteran and 
request that he indicate if he receiving 
disability benefits from the Social 
Security Administration (SSA).  If the 
veteran indicates that he is receiving 
such benefits, then the RO should obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and government) where 
he had been treated for his claimed 
peripheral neuropathy and his service 
connected diabetes mellitus since his 
separation from service.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  
Specifically the RO should request a 
complete copy of the veterans medical 
treatment records from VAMC New Orleans, 
Louisiana, for the period of time from 
1990 to present.  All information 
obtained should be made part of the file.  

3.  The veteran should be afforded the 
appropriate VA examination for peripheral 
neuropathy.  All pertinent symptomatology 
and findings associated with peripheral 
neuropathy and diabetes mellitus should 
be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner is requested to 
specifically indicate if the veteran has 
a current diagnosis of peripheral 
neuropathy.  If the veteran is diagnosed 
with peripheral neuropathy, then the 
examiner is requested, if possible,  to 
offer an opinion as to the etiology of 
the disorder.  Specifically, the examiner 
should state whether the veteran's 
peripheral neuropathy related to, caused 
by, or a symptom of, his service 
connected diabetes mellitus?  If this 
cannot be stated with medical certainty 
then the examiner should state whether it 
is at least as likely as not that 
peripheral neuropathy, if any, is the 
result of diabetes mellitus as opposed to 
some other factor or factors.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should readjudicate the claim 
in light of any evidence received.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

